Citation Nr: 0126723	
Decision Date: 11/26/01    Archive Date: 12/03/01

DOCKET NO.  01-03 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bronchitis due to 
exposure to mustard gas.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1948 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 RO rating decision which found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for bronchitis due to 
exposure to mustard gas.


FINDINGS OF FACT

1.  An October 1998 RO rating decision denied a claim for 
service connection for bronchitis due to exposure to mustard 
gas, and the veteran did not timely perfect an appeal from 
that decision.  In January 2000, he applied to reopen the 
claim for service connection.

2.  Evidence received since the October 1998 RO decision is 
cumulative and redundant of evidence previously considered, 
or it is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for bronchitis due to exposure to mustard gas.


CONCLUSION OF LAW

New and material evidence has not been submitted since the 
final October 1998 RO decision, and thus the claim for 
service connection for bronchitis due to exposure to mustard 
gas is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from April 1948 to October 
1969.  Service medical records show that in February 1949 a 
chest X-ray was negative.  In December 1953 the veteran was 
treated for an acute URI (upper respiratory infection).  In 
February 1958 the veteran complained of a constant cough, and 
it was noted that he has responding to routine treatments.  
In August 1960 he complained of a cough for a week, and it 
was noted that he had a few mucoid rhonchi at both lung 
bases.  On retirement examination in May 1969, the veteran 
denied a history of shortness of breath or chronic cough, and 
he gave a history of recurrent sinusitis.  On clinical 
evaluation for the retirement examination, the lungs and 
chest were normal, as was a chest X-ray.

A routine chest X-ray for a physical examination in January 
1975 showed no significant abnormalities; no lung problem was 
reported on the physical examination.  Other post-service 
medical records dated to the early 1980s are negative for 
chronic lung problems.  

Private treatment records showed that in October and November 
1983 the veteran was seen for complaints of coughing for two 
and a half months.  In September 1985 he complained of a 
cough.  In January 1988 the veteran complained of coughing, 
and it was noted he had a history of bronchitis.  The 
assessment was URI and bronchitis.

Private treatment records dated from 1989 to 1997 showed that 
the veteran was periodically treated for bronchitis.  A chest 
X-ray taken in August 1994 showed no evidence of acute 
cardiopulmonary abnormality.  A report of a chest X-ray taken 
in February 1997 provided an impression of unchanged chronic 
obstructive pulmonary disease (COPD).  A CT scan of the chest 
was given in June 1997 because of chronic bronchitis, and 
findings included slight COPD.

In a July 1998 letter, the veteran reported that he had 
chronic bronchitis for the past 20 years, and that it was 
caused exposure to mustard gas while attending "CBR school" 
and while he was the "CBR NCO" in his unit.  In an August 
1998 letter the veteran reported that he was either at Fort 
Campbell or Fort Meade when he was exposed to mustard gas.  
He claimed he attended an Army CBR training course to prepare 
him to be a Unit CBR NCO, and that during training he went 
through a gas chamber, both protected by a gas mask and 
without a mask.  He also claimed that a drop of mustard gas 
was placed on the back of his hand to demonstrate how 
blisters would form.  He believed this occurred in the 1950s.

In August 1998 the RO sent a letter to the Army Medical 
Research and Material Command Headquarters, requesting any 
information pertaining to the veteran who had claimed 
exposure to mustard gas.

In August 1998 the Army Medical Research and Material Command 
responded that the records requested were under the control 
of the U.S. Army Medical Research Institute of Chemical 
Defense, and that the RO's request had been forwarded to that 
agency for a reply.

In a September 1998 letter, the U.S. Army Medical Research 
Institute of Chemical Defense responded that the Institute 
maintained records of individuals who participated as medical 
research volunteers at the Edgewood area of Aberdeen Proving 
Ground, and indicated that the veteran was not a research 
volunteer as there was no record of the veteran in their 
files.

In an October 1998 decision, the RO denied service connection 
for bronchitis claimed as due to mustard gas exposure, and 
the veteran was notified of this decision in November 1998.  
The veteran filed a notice of disagreement in January 1999.

In January 1999 the veteran submitted a Certificate of 
Training from the Department of the Army, which showed that 
he completed a course in the Unit Chemical Defense School at 
Fort Campbell, and was qualified to perform the Unit Chemical 
Defense Duties.  The certificate indicates that the veteran 
received 11 hours of instruction in chemical agents and 11 
hours of training in biological warfare.  He also submitted 
an August 1969 letter of commendation, received prior to his 
retirement, which pertained to the veteran's performance of 
duty as NCOIC of the Plans and Operations Division.

In his January 1999 statement, the veteran essentially 
claimed that he attended the Unit Chemical Defense School at 
Fort Campbell, and that the certificate verifying this 
training showed that he was exposed to chemical agents.  He 
also claimed that his bronchial problems had an onset during 
service, in December 1953, and that he had been troubled with 
bronchitis off and on since then.  He contended that at the 
time of his retirement in 1969 his bronchial problem "may not 
have been evident" but it was not "healed" and he did not 
deny that he no longer had problems with shortness of breath 
and severe coughing.  He claimed that he never participated 
in medical research at Aberdeen Proving Grounds.  

On VA examination in April 1999 the veteran reported that 
bronchitis was diagnosed while he was in service in 1953 and 
that he had exposure to chemicals during service, which he 
felt was related to the bronchitis.  He claimed he had 
chronic coughing, spitting, and choking, which had worsened 
through the years.  The diagnoses included chronic bronchitis 
requiring use of inhalers and occasional use of systemic 
steroids.  

In October 1999 the RO sent the veteran a statement of the 
case on the issue of service connection for bronchitis due to 
mustard gas exposure.  

In January 2000 the veteran submitted a substantive appeal on 
the issue of service connection for bronchitis due to mustard 
gas exposure.

In a February 2000 letter, the RO explained to the veteran 
that his January 2000 substantive appeal was not a timely 
appeal with respect to the October 1998 decision which denied 
service connection for bronchitis due to mustard gas 
exposure.  The veteran was told that the January 2000 
substantive appeal would be treated as an application to 
reopen the claim for service connection, and he needed to 
submit new and material evidence to reopen the claim.

In a September 2000 Decision Review Officer Conference Report 
it was noted that the veteran elected to have an informal 
conference in lieu of a personal hearing.  At the informal 
conference, the veteran was advised that he needed to submit 
new and material evidence to reopen his claim and that he 
needed something in writing form his private physician, 
regarding a relationship between his current condition and 
active military service.

In an October 2000 letter, a private physician, Michel E. 
Kuzur, M.D., reported that the veteran had been treated for 
recurrent bronchitis on a number of occasions.  Dr. Kuzur 
indicated that the veteran "acquired bronchitis in the 
1950's" and that since then his bronchitis had become more 
chronic and recurrent in nature.

In a November 2000 letter, Dr. Kuzur reported that the 
veteran had a long history of acute bronchitis and that the 
veteran claimed he started having this problem during service 
in 1953.  Dr. Kuzur noted that this was "well documented in 
his service records and can be verified".  Dr. Kuzur 
indicated that the veteran had been repeatedly treated for 
bronchitis since 1994.

Received from the veteran in February 2001 was an internet 
excerpt from the Gate Encyclopedia of Medicine, Edition 1, 
1999, p. 534, which provided a definition, description, and 
causes and symptoms of bronchitis.  The veteran underlined a 
portion of the excerpt in which it was noted that chronic 
bronchitis is caused by inhaling respiratory tract irritants, 
including chemical fumes.







Analysis

The issue on appeal is whether new and material evidence has 
been submitted to reopen a claim for service connection for 
bronchitis due to mustard gas exposure.

The Board has noted the notice and duty to assist provisions 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and a recently enacted 
companion VA regulation.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001)); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R § 3.159).  The 
veteran has been notified in the February 2000 letter from 
the RO, the April 2000 rating decision, the September 2000 
informal conference and the report of the informal 
conference, the February 2001 rating decision, the March 2001 
statement of the case, and the supplemental statement of the 
case dated in August 2001 of what would be necessary, 
evidentiary wise, for his claim of service connection for 
bronchitis to be reopened.  Relevant identified medical 
records have been submitted, even though there is no VA duty 
to obtain such records in applications to reopen a claim 
filed before August 29, 2001, and there also is no VA duty to 
provide a VA examination until after a claim has been 
reopened with new and material evidence.  Id.  The Board 
concludes that the notice and duty to assist provisions of 
the law are satisfied.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection may be established for certain claimed 
conditions when there was exposure to specified vesicant 
agents during active military service.  When there was full-
body exposure to nitrogen or sulfur mustard gas during active 
service the listed conditions are:  chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung (except mesothelioma) cancer 
and squamous cell carcinoma of the skin.  When there was 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active service the listed conditions are:  chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma or chronic obstructive pulmonary disease.  When there 
was full-body exposure to nitrogen mustard during active 
service the listed condition is acute nonlymphocytic 
leukemia.  Service connection under these provisions will not 
be established if the claimed condition is due to the 
veteran's own willful misconduct, or if there is affirmative 
evidence that establishes a non-service-related intervening 
condition or event as the cause of the condition.  38 C.F.R. 
§  3.316.

In an October 1998 decision, the RO denied service connection 
for bronchitis due to exposure to mustard gas, finding that 
there was no showing that the veteran's bronchitis was 
incurred in service, as his respiratory problems treated in 
service were not chronic, and that there was no evidence 
showing that he was exposed to mustard gas during service.  
The veteran filed a timely notice of disagreement with this 
decision, but after a statement of the case was issued, he 
did not perfect an appeal by filing a timely substantive 
appeal; thus the October 1998 RO decision is final, and the 
claim may be reopened only if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).  

During the time applicable to this case, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Recent 
amendments to 38 C.F.R. § 3.156(a) apply only to claims to 
reopen received on or after August 29, 2001, and, hence, have 
no bearing on the instant case.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001).

When the claim was denied by the RO in October 1998, the 
evidence on file consisted of service medical records, 
private medical records, the veteran's statements regarding 
his alleged exposure to mustard gas in service, and a 
September 1998 letter from the U.S. Army Medical Research 
Institute of Chemical Defense saying there was no record 
showing the veteran participated as a medical research 
volunteer at the Edgewood area of Aberdeen Proving Ground.  
Service medical records showed that the veteran was treated 
for an acute upper respiratory infection in 1953, in 1958 he 
complained of a constant cough, and in 1960 he was seen for a 
cough with rhonchi at both lung bases.  On the service 
retirement  examination in 1969, clinical examination and a 
chest X-ray showed normal lungs, and the veteran gave no 
history of bronchitis.  Chronic bronchitis is not shown in 
the service records.  Private medical records showed 
treatment for coughing starting in 1983, that bronchitis was 
diagnosed in 1988, and that the veteran was periodically 
treated for bronchitis from 1989 to 1997.  

Evidence submitted since the October 1998 RO decision 
includes a 1999 VA examination which diagnosed bronchitis.  
It was previously known that the veteran currently has 
bronchitis, and thus this medical evidence is cumulative, not 
new, evidence.

Evidence submitted since the October 1998 RO decision 
includes the veteran's Certificate of Training for completing 
a course in the Unit Chemical Defense School at Fort 
Campbell, a letter of commendation, letters from a private 
physician, a VA examination, and an internet excerpt on 
bronchitis.  The Board finds that the additional evidence 
submitted since the October 1998 RO decision is new, in that 
it is neither cumulative nor redundant of previously 
considered evidence; however, such evidence is not material 
as it does not pertain to the significant questions of 
whether the veteran's bronchitis had an onset in service or 
whether the veteran was exposed to mustard gas in service.  
Although the veteran specifically claims that the Certificate 
of Training, showing that he completed a course in the Unit 
Chemical Defense School, also shows that he was exposed to 
chemical agents during this training, the Board notes that 
the certificate merely shows that the veteran completed 11 
hours of instruction in chemical agents, and does not show 
that there was any exposure to chemical agents, including 
mustard gas.  

Since the October 1998 RO decision, the veteran submitted two 
letters from 2000 from a private physician, Dr. Kuzur, 
claiming that these letters provide the necessary "nexus" 
between his bronchitis and exposure to mustard gas.  The 
Board notes, however, that such medical evidence does not and 
cannot confirm whether the veteran was exposed to mustard gas 
in service, and moreover, the nexus opinion provided by Dr. 
Kuzur (who started treating the veteran in 1994, many years 
after service) is solely based on the veteran's self-reported 
and unsubstantiated history of having bronchitis since when 
he was in service (a history which is contradicted by the 
service medical records).  As the medical opinion is based on 
an inaccurate factual predicate, it has no probative value 
and does not constitute material evidence to reopen the 
claim.  Reonal v. Brown, 5 Vet.App. 458 (1993).  The copy of 
a medical article, containing generic information on 
bronchitis, which the veteran submitted in 2001, does not 
tend to prove his own bronchitis is due to service.  This 
medical article is not material evidence as it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the 1998 RO decision, and thus the claim 
for service connection for bronchitis due to mustard gas 
exposure is not reopened.  


ORDER

The application to reopen a claim for service connection for 
bronchitis due to exposure to mustard gas is denied.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


 

